Nitro Petroleum, Inc.

Re-Work Program

Crown #1, 3 & SWD

Pottowatomie County, Oklahoma

 

TURNKEY  AGREEMENT

    THIS TURNKEY AGREEMENT, made and entered into the day and year written below
by and between NITRO PETROLEUM, INC, an Oklahoma Corporation, 7250 NW
Expressway, #260, OKC, OK 73132, hereinafter referred to as "NITRO PETROLEUM,
INC, and signatory party or parties hereto hereinafter referred to as
"INVESTORS"

     WHEREAS, NITRO PETROLEUM, INC represents, without warranty of title,
expressed or implied, that it is the owner of oil and gas leases described in
Exhibit "B" to the Operating Agreement referred to below, insofar as they cover
any interests in said lands which are located in the "Unit Area". Said "Unit
Area" is described in Exhibit "B" of said Operating Agreement.

    WHEREAS, NITRO PETROLEUM, INC desires to drill two new wells on the Crown
Lease as a fully functional oil & gas production lease along with the drilling
of a new well to an approximate depth of 1150' as provided in Section 7 to said
operating agreement that is attached hereto and made a part hereof.

    NOW, THEREFORE, IT IS AGREED:

1.    Rework Program:

    In the Crown Lease, we will re-complete two wells and convert one into a
SWD. This Turnkey Agreement shall also include equipping said well sites,
electrifying said lease, the installation and laying of water & production lines
on said lease, and a thee sole election of NITRO PETROLEUM, INC, to deepen said
wells to alternative zones for the enhancement of the lease production or the
disposal and/or injection of produced formation water as set forth in Paragraph
7 of the Operating Agreement dated February 1, 2008, which has been executed
concurrently with the execution of this Agreement by Nitro Petroleum, Inc, as
Operator, and the Investors, as Non-Operators. At the sole discretion of Nitro
Petroleum, Inc. it will then evaluate the new well bore through all appropriate
and current industry standards determining in their judgment whether the bore
hole will produce oil or gas in paying quantities so as to run pipe as a
producer or to be used as an injector and/or a disposal well or to be plugged
and abandon. It is estimated that expenditures as  set forth in Exhibit "A",
which is attached hereto, will be the turnkey amount required to re-work and/or
re-complete said wells. Nitro petroleum, Inc shall be the designated operator
during such activity. Nitro Petroleum Inc. shall commence said rework and
re-completion of said lease in accordance with all contractual commitments with
reference thereto and rework and complete said well(s) in a good and workmanlike
manner in full compliance with the terms hereof, the affected oil and gas
leases, and all applicable laws, rules and regulations of constituted
authorities having appropriate jurisdiction.

2.    Interest Acquired and Initial Payment:

    We anticipate commencing the Re-Work Program on or before March 1, 2008.
Nitro Petroluem, Inc. hereby agrees to assign to each Investor a proportionate
Working Interest in the Crown Lease in which the Investor participates equal to
the percentage interest subscribed to set forth on the signature page to this
Turnkey Agreement in consideration for the agreement of the Investor to bear a
proportionate share attributable to his interest which shall be called the
Investor's "Contribution Share", in the ratios set forth herein, of the Turnkey
Agreement by Nitro Petroleum, Inc. of said lease set forth in the Authorization
for Expenditure attached hereto. Said ratio shall apply to all wells to be
drilled, reworked and/or re-completed or re-entered in said lease. In the event
that Investor declines to participate in said subsequent wells in the Crown
Lease, his right to participate in future wells in said lease will be forfeited.
Said forfeiture provision shall apply to all subsequent wells to be drilled in
the Crown Lease. Each Investor shall, simultaneously with the execution of this
Agreement make an initial contribution to Nitro Petroleum, Inc. which shall be
his Contribution Share of the estimated costs the of rework and completion the
Rework Program of the Crown Lease, based on the Authorization for Expenditure,
Exhibit "A", attached hereto.

    The Investor shall participate in revenues as a Working Interest (WI) owner
at a Seventy eight Percent (78%) Net Revenue Interest (NRI) pursuant to the
ratio the Investor participates equal to the percentage interest subscribed to
set forth on the signature page to this Turnkey Agreement. Nitro Petroleum, Inc
interest shall be carried through the Re-Work Program listed herein by the
Investors, and Nitro Petroleum, Inc shall initially participate in net revenues
as a Working Interest owner pursuant to the same NRI listed above for the amount
of Sixty Percent (60%) Turnkey Price plus any and all subsequent monthly
billings for routine maintenance, repair, electricity, pumper charges, legal
expenditures, office & administrative and any other expenditure affecting the
performance an operation of the Crown Lease and this shall be deemed "Payout".
The Investors shall receive Sixty (60%) Working Interest of net revenues for the
life of wells.

    The parties hereto further understand that the Authorization for
Expenditure, Exhibit "A", is a Turnkey instrument and no other payments from the
Investor are necessary to complete said Program of the Crown Lease.

    In the event Nitro Petroleum, Inc's oil and gas leasehold estate, which is
to be be assigned, covers less than all of the oil, gas and mineral rights in
and to said lands covered thereby or if such leasehold estate should be pooled
or combined with other leases and lands or other interests thereof, either
voluntarily or by appropriate order of governmental authority so as to form a
consolidated unit, then the costs to the Investor will be reduced in the
proportion that the total acreage covered thereby should bear to the total
acreage included in said consolidated unit.

    Payment for Investor's proportionate share of the cost of the Crown Lease
Re-Work Program shall be due at the time of execution and delivery of this
Agreement. Thereafter, on all subsequent development well proposals, payment
shall be due prior to commencement of drilling or reentering said additional
well and shall be paid no later that 30 days prior to move-in of rotary.

3.    Powers and Duties of NITRO PETROLEUM, INC

    During operations for the rework and completion of the wells hereunder:

    a)    Nitro Petroleum, Inc. shall have full control of the rework program,
including but not limited to, the depth of rework including washing, testing and
method and manner of completion, use of its employees and equipment and
employment of independent contractors.

    b)    Nitro Petroleum, Inc. shall provide insurance for the joint account of
all parties hereto of the kinds and in the amounts as set forth in Exhibit "D"
to the Operating Agreement attached hereto.

    c)    It is agreed and understood that Nitro Petroleum, Inc. shall be
authorized to negotiate and execute oil and/or gas contracts for the benefit of
and on behalf of the parties hereto.

    d)    Nitro Petroleum, Inc., if it so elects, shall be permitted to receive
or designate the lease operator to receive all working interest oil and gas
revenues for distribution to the Investors in gross or, after deduction of
respective amounts due it from Investors, in net.

    e)    It is further understood that the interest being subscribed to by
Investor is a Working Interest as that term is normally understood in the oil &
gas industry, and as such shall be subject to payment of its proportionate part
of Lease operating expenses as well as its share of Royalty and Overriding
Royalty burdens.

4.    Time and Notices:

    Time shall be deemed the essence of this Agreement in all of its provisions.
All notices required hereunder shall be given at the address and telephone
number indicated at the place for signature below.

5.    Applicable Law

    Notwithstanding the place where this Agreement may be executed or carried
out, all the terms and conditions hereof shall be construed under the laws of
the State of Oklahoma to the extent permitted by law.

6.    Operations:

    In case of any inconsistencies between this Agreement and the Operating
Agreement attached hereto, this Agreement shall be deemed to control as between
the parties to their Agreement.

7.    Several Rights and Liability:

    The rights and obligations of the parties hereto shall be several, not joint
or collective, it being the express intention of the parties hereto that their
ownership in said wells shall be as tenants in common. Nothing herein shall be
construed as creating a partnership of any kind, association or trust, or as
imposing upon any one or more of the parties hereto any partnership obligation.

    This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns. No other agreements, oral or otherwise, regarding the subject matter of
this contract shall be deemed to exist or to bind any of the parties hereto.
Investor states and affirms that he has made previous speculative  investments.
Investor understands and affirms that this is a speculative venture and that no
warranty has been made of the success of this venture or financial gain. No
alterations or changes herein shall be effective or binding unless in writing
signed by all the parties hereto. This Agreement may be executed in counterpart
to the same effect had all parties signed one instrument.

8.    Investment Representations:

    Investor represents that he understands that the Working Interest being
acquired by him is being offered and sold under an exemption from registration
provided by Section 4 (2) of the Securities Act of 1933 and the interest being
acquired by him is not being purchased with a view to or for the re-sale,
distribution, subdivision or fractionalization thereof. Investor represents that
he has received all information desired or required by him regarding the venture
and its proposed operations.

    He further represents that, in determining to invest in this venture, he has
relied upon independent investigations made by him and his  representatives,
including his own professional tax and other advisers and that they have relied
upon no representation upon no representation made by Nitro Petroleum, Inc.

9.    Assignment of Interest:

    Upon completion of the Re-Work of the Crown Lease, an Assignment in
recordable form shall be furnished each Investor who participated in the
completion thereof, as to his respective share of working interest in the lease,
its equipment and all leasehold interests attributable thereto in the proportion
by which Investor contributed to the rework and completion of the Crown Lease.
Any assignment or confirmation shall be made without warranty of title, either
express or implied.

10.    Survival:

    This Agreement shall survive any closing with reference to uncompleted
provisions and conditions.

 

NITRO PETROLEUM, INC.

Crown Lease

Pottawattomie County

 

 

 

 

 

 

Nitro Petroleum, Inc

7250 NW Expressway, #260

Oklahoma City, OK 73132

 

IN WITNESS WHEREOF, the parites hereto have executed this instrument in
counterpart as of the 1st day of April, 2008.

Nitro Petroleum, Inc.

By: /s/ Larry Wise

Larry W. Wise, CEO

 

Investor

Toro Ventures Inc.

Name (Printed)

/s/ Frederick Graham

Signature

Suite 106, 2820 Elliot Ave., Seattle, WA 98121

Address

Telephone: 206.686.1757

 

Contribution Share:                                        Turnkey Price

Completion Cost                                                Dry Hole Cost

60% = $250,000                                                60% = $250,000

    I hereby subscribe to a Working Interest of 60% of this prospect as
reflected by the percetages above, and am enclosing my initial contribution
herewith.

/s/ Frederick Graham

Toro Ventures Inc., President

 